Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00247-CV

    Gloria M. CHANDLER-Deceased, and all other occupants of 4563 Lavender Lane, San
                             Antonio, Texas 78220,
                                   Appellants

                                                  v.

                          REVERSE MORTGAGE SOLUTIONS, INC.,
                                      Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2021CV04574
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 19, 2022

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief was originally due on August 24, 2022. Appellants failed to file their

brief or a motion for extension of time. On September 14, 2022, we issued an order informing

appellants that their brief was overdue and directing them to file their brief on or before October

5, 2022. We advised appellants that if they failed to file their brief, we would dismiss this appeal

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1) (allowing appellate courts to dismiss an

appeal for want of prosecution when an appellant fails to timely file a brief); see also TEX. R. APP.

P. 42.3(c) (allowing appellate courts to dismiss an appeal when an appellant fails to comply with
                                                                                  04-22-00247-CV


a court order). Appellants have not filed their brief or otherwise responded to our September 14,

2022 order. We, therefore, dismiss this appeal for want of prosecution.

                                                PER CURIAM




                                               -2-